CLECO POWER EXHIBIT 12(b) Computation of Ratios of Earnings to Fixed Charges FOR THE THREE MONTHS ENDED FOR THE NINE MONTHS ENDED FOR THE TWELVE MONTHS ENDED (THOUSANDS, EXCEPT RATIOS) SEPTEMBER 30, 2008 Earnings from continuing operations $ 30,538 $ 90,807 $ 110,333 Income taxes 10,566 27,135 36,230 Earnings from continuing operations before income taxes $ 41,104 $ 117,942 $ 146,563 Fixed charges: Interest, long-term debt $ 14,747 $ 36,007 $ 44,327 Interest, other (including interest on short-term debt) 4,623 8,588 7,239 Amortization of debt expense, premium, net 526 1,366 1,720 Portion of rentals representative of an interest factor 130 375 502 Total fixed charges $ 20,026 $ 46,336 $ 53,788 Earnings from continuing operations before income taxes $ 41,104 $ 117,942 $ 146,563 Plus:total fixed charges from above 20,026 46,336 53,788 Earnings from continuing operations before income taxes and fixed charges $ 61,130 $ 164,278 $ 200,351 Ratio of earnings to fixed charges 3.05 X 3.55 X 3.72 X
